338 F.2d 1004
John Leonard MIZE, Appellant,v.Sherman H. CROUSE, Warden, Kansas State Penitentiary,Lansing, Kansas, Appellee.
No. 7839.
United States Court of Appeals Tenth Circuit.
Dec. 8, 1964.

James F. Fellingham, Oklahoma City, Okl., for appellant.
Richard H. Seaton, Asst. Atty. Gen. of Kansas (William M. Ferguson, Atty. Gen. of Kansas, on brief), for appellee.
Before MURRAH, Chief Judge, and PICKETT and SETH, Circuit Judges.
PER CURIAM.


1
It appears from the record and briefs that the matters complained of in this habeas corpus proceedings are within the cognizance of the Kansas courts, and that the petitioner is now pursuing his remedy there.  See: Per Curiam order of the Supreme Court of Kansas, entered December 6, 1963.  The trial Court, therefore, correctly denied the writ and the judgment is affirmed.